DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
2.	Authorization for this examiner’s amendment was given in an interview with Alan M. Weisberg on April 20, 2022.
3.	The application has been amended as shown below, with these amendments based on the claims filed in the after-final amendment dated April 7, 2022, which was entered by the examiner.

Claims

2. (Currently Amended) The method of Claim [[I]]1, wherein the repeating segments are repeated in time consecutive segments within a symbol having [[a]]the symbol duration.

7. (Currently Amended) The method of Claim 1, further comprising generating inputs to an Inverse Fourier Transform unit, wherein zeroed out symbols in the inputs to the Inverse Fourier Transform unit result in outputs that comprise the repeating segments, wherein all symbols in the inputs are zeroed out except:
every second symbol resulting in two repeated segments;
every third symbol resulting in three repeated segments; or
every fourth symbol resulting in four repeated segments.

8. (Currently Amended) A wireless device comprising:
processing circuitry configured to:
generate a signal comprising repeating segments for transmission to a network node in a subslot duration transmission time interval, TTI; and
transmit the signal comprising the repeating segments to the network node in the subslot duration TTI, and  the repeating segments are repeated a number of times, N, the number of times selected based on at least one of a known position and duration of at least one signal distortion, the number of times, N, is selected being based on a maximum allowed duration of the at least one signal distortion, and when the maximum allowed duration of the at least one signal distortion is lower than [[I]]1/M of a symbol duration, the number of times, N, is selected to be less than M.

14. (Currently Amended) The wireless device of Claim 8, wherein the processing circuitry is configured to generate inputs to an Inverse Fourier Transform unit, wherein zeroed out symbols in the inputs to the Inverse Fourier Transform unit result in outputs that comprise the repeating segments, wherein all symbols in the inputs are zeroed out except:
every second symbol resulting in two repeated segments; 
every third symbol resulting in three repeated segments; or 
every fourth symbol resulting in four repeated segments.

27. (Currently Amended) A network node comprising: processing circuitry configured to:
receive a signal from a wireless device; discard at least one portion of the signal, the al least one portion comprising at least one of a plurality of repeating segments in the signal; and
perform processing on a remaining portion of the signal that does not include the al least one discarded portion of the signal, and  the repeating segments are repeated a number of times, N, the number of times selected based on at least one of a known position and duration of at least one signal distortion, the at least one portion of the signal is selected to discard based on a maximum allowed distortion of the at least one signal distortion, and when the maximum allowed duration of the at least one signal distortion is lower than 1/M of a symbol duration, and a number of times, N, the repeating segments are repeated is selected so that N is less than M.

29. (Currently Amended) The network node of Claim 27, wherein the repeating segments are repeated in time consecutive segments within a symbol having [[a]]the symbol duration.

31. (Currently Amended) The network node of Claim 27, wherein the at least one of the known position and duration of the at least one signal distortion comprises a long-term evolution (LTE) transient period defined by an ON/OFF time mask.

Allowable Subject Matter
4.	Claims 1-2, 4, 7-9, 11, 13-15, 27-29, 31-36, and 38 are allowed.
5.	The following is an examiner’s statement of reasons for allowance.
In consideration of the cancellation of currently rejected claims 5, 12, and 37, and further in view of the arguments received in the Office on April 7, 2022 in response to the mailed Office Action, Examiner is of the opinion the Allowance of the Application is made clear in the record.

Conclusion
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEVENA SANDHU whose telephone number is (571) 272-0679.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST, Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Thier can be reached on (571)272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEVENA ZECEVIC SANDHU/Examiner, Art Unit 2474 
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474